Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2022 has been entered.
 
Claim Status
Claims 23-25, 28 and 31-38  are pending.  Claims 1-22, 26-27, 29-30 are canceled.   Claims 31-38 are newly added.  Claims 23-25, 28 and 31-38 are under current examination.
Priority
This application claims benefit as a 371 of PCT/US2017/050837 (filed 09/08/2017) which claims benefit of 62/412,028 (filed 10/24/2016) and claims benefit of 62/385,185 (filed 09/08/2016).  The instant application has been granted the benefit date, 08 September 2016, from the application 62/385,185.  
RESPONSE TO ARGUMENTS & NEW GROUNDS OF REJECTION
Claim Rejection - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Becker & Adair & Mohty
The applicant has extensively amended the current claims.  Therefore, for the sake of clarity, the examiner withdraws all previous rejections and introduces a new grounds of rejection below:
Claims 23-25, 28, 31-32, 34, 36  are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (Gene Therapy (2010) 17, 1244–1252) in view of Adair et al. ("191. Optimizing Engraftment of FANCA Gene-Modified Bone Marrow Cells in a Mouse Model of Fanconi’s Anemia," Molecular Therapy Volume 19, Supplement 1, May 2011) and Mothy et al. (“The role of plerixafor in optimizing peripheral blood stem cell mobilization for autologous stem cell transplantation.” Leukemia (2011) 25, 1–6; doi:10.1038/leu.2010.224).
Claim 23 is provided below:

    PNG
    media_image1.png
    683
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    688
    media_image2.png
    Greyscale

Becker et al. teach Figure 6 (page 1250):

    PNG
    media_image3.png
    383
    772
    media_image3.png
    Greyscale

Becker et al. teach that the FancA-sW lentiviral vector was transduced into hematopoietic stem cell line, HSC72 (page 1250, col. 1) and cd34+ primary bone marrow mononuclear progenitor cells (page 1250, col.2, page 1251, col.1).
As described above, Becker et al. teach a CD34+ progenitor cell transduced with a viral vector comprising a PGK promoter operably linked to human FANCA gene and a WPRE signal sequence.  Additionally, Becker teach “Our studies focused on procedures for lentiviral vector transduction of Fanconi anemia progenitor cells...[i]t is of utmost importance of successful gene therapy that engraftment capability be preserved after ex vivo transduction…preserve hematopoietic progenitor potential so that sufficient engraftment and in vivo transgene expression may be attained in a clinical trial” (page 1249, col.. 2).  Therefore, Becker et al. suggest a method of treating Fanconi anemia by administering to a subject ex vivo transduced hematopoietic progenitor cells. 
The Becker reference does not specify whether the subject has been conditioned using a chemotherapy drug, radiation, etc. or whether the subject is “unconditioned.”   However, a person of ordinary skill in the art knew that Jennifer Adair et al. had performed experiments to Optimize Engraftment of FANCA Gene-Modified Bone Marrow Cells in a Mouse Model of Fanconi’s Anemia where scientists evaluated engraftment of FANCA lentivirus transduced BM cells in fanca-/- mice without conditioning.  According to the Adair abstract, in Experiment 1, the engraftment of genetically modified bone marrow cells provided equally efficient engraftment (i.e., 2/5 mice) in control groups (i.e., mice without conditioning) and groups having cytarabine (i.e., group A).  Additionally, in Experiment 2, the control group (unconditioned) and group A (cytarabine) had similar colony growth.  Therefore, Becker combined with knowledge from Adair would suggest a method of treating Fanconi anemia by administering to unconditioned subjects a hematopoietic stem cells transduced with FancA-sW lentiviral vector.
While Becker in view of Adair suggest all the active method steps of the claimed method, the method also recites a therapeutic outcome, “wherein the method inhibits the development of, halts progression of, or reverses progression of a hematological manifestation of Fanconi anemia in the subject, and wherein the subject is a non-conditioned subject.”  The outcome could be considered a natural consequence of practicing the active method steps, since nothing more is required in the current claim to achieve this outcome other than to practice the active method steps.  However, Becker indicates that their method sufficiently preserves hematopoietic progenitor potential so that sufficient engraftment and transgene expression can be therapeutically effective.  Because the outcome limitations do not set any standard for determining “inhibition of development of” or “halting progression of” or “reversing progression of” a hematological manifestation of Fanconi anemia in a subject, the examiner is broadly interpreting the suggested successful engraftment of the lentiviral transduced hematopoietic progenitor cells as providing hematological changes that could be construed to meet the functional outcome limitations of claim 23
Becker et al. teach “FancA-SW…vector-transduced bone marrow by colony PCR, showing effective transduction using a single, overnight transduction at a MOI of 10.” (page 1247, col.1).  Additionally, Becker teach enriching for CD34+ cells by positive and negative selection (page 1250, col.2), thereby suggesting limitations of claim 25.
Becker et al. teach, “Mononuclear cells were isolated from G-CSF-mobilized peripheral blood of normal donor subjects by using Ficoll-Plaque Plus” (page 1250, col.2, Isolation of normal bone marrow mononuclear cells, lineage depleted cells and CD34+ selected cells section ), thereby suggesting the limitations of claim 28.  Additionally, the Ficoll centrifugation depletes the cell mixture of red blood cells, thereby suggesting the limitations of claim 28.  However, these claim limitations were well known to persons of ordinary skill in the art.  For example, Mohty et al. teach, “[w]hen plerixafor is combined with G-CSF, HSC mobilization is enhanced compared with either plerixafor or G-CSF alone with peak CD34+ cell counts 10–14 h following administration” (page 2, col.1).
Additionally, independent claim 23 recites wherein the method inhibits the development of, halts progression of, or reverses progression of a hematological manifestation of Fanconi anemia in the subject.  Becker et al. developed their method of ex vivo CD34+ progenitor cell preparation prior to beginning full clinical trials.  However, previous clinical trials for methods of treating Fanconi anemia had some clinical success (Introduction).  Additionally, Becker et al. teach that based upon their data, “combining short transduction and reducing oxidative stress may enhance the viability and engraftment of gene-corrected cells in patients with FANCA” (page 1244, col.2).   Therefore, there is some evidence to suggest that Fanconi anemia patients who are administered ex vivo-prepared CD34+ cells comprising a lentivirus vector comprising from 5’ to 3’ PGK promoter operably linked to a FANCA gene and a WPRE export signal sequence, would have some improvement in their clinical outcomes.
Claims 30-31 recite the dosing of transduced cells per kilograms of patient body weight from “at least 3 x 105 cells/kg” to “at most 4 x 106 cells/kg.”  Becker et al. address this topic on page 1248.  Becker suggests a range of one million transduced CD34+ cells per kilogram to 1.7 million cells/kg patient bodyweight.   The teachings of Becker regarding this dosage overlaps the ranges recited in the present claims.  According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Claim 32 is directed to the method of claim 23, wherein the sequence encoding the human FANCA polypeptide or functional fragment or variant thereof is codon-optimized.  A human coding sequence is inherently codon-optimized for humans.  Therefore, this limitation is prima facie obvious.
Claim 34 is directed to the method of claim 23, wherein the promoter is a human phosphoglycerate kinase (PGK) promoter sequence or a functional homolog or variant thereof.  Becker et al. teach, “FancA gene is driven by a housekeeping constitutive internal promoter, the promoter for human PGK” (page 1249, col.1).
Claim 36 is directed to the method of claim 23, wherein the expression cassette comprises the polynucleotide sequence comprising in the following 5' to 3' order: (i) the promoter sequence or functional homolog or variant thereof, (ii) the sequence encoding a human FANCA polypeptide or a functional fragment or variant thereof; and (iii) a woodchuck hepatitis virus regulatory element (WPRE) RNA export signal sequence or a functional variant or fragment thereof.  Becker et al. teach Figure 6 (page 1250).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within Becker and with Adair and Mohty to practice a method of treating Fanconi anemia by administering to an unconditioned subject an ex vivo prepared CD34+ cell comprising a lentivirus vector comprising from 5’ to 3’ PGK promoter operably linked to a FANCA  gene and a WPRE export signal sequence.
  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (lentiviral vectors comprising from 5’ to 3’ PGK promoter operably linked to a FANCA  gene and a WPRE export signal sequence;  CD34+ progenitor cells transduced with lentiviral vectors comprising from 5’ to 3’ PGK promoter operably linked to a FANCA  gene and a WPRE export signal sequence; administration of genetically modified CD34+ cells for treating Fanconi anemia; G-CSF/plerixafor mobilization) are taught by Becker or Adair or Mohty and further they are taught in various combinations and are shown to be used in method of treating Fanconi anemia.  It would be therefore predictably obvious to use a combination of these elements in a method of treating Fanconi anemia.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Becker et al. and Adair et al. and Mohty because administering the cells of Becker to an unconditioned subject having Fanconi anemia would have used techniques (e.g, intravenous injection) that were commonly practiced prior to the instant application.
Therefore the method as taught by Becker et al. and Adair et al. and Mohty et al. would have been prima facie obvious over the method of the instant application.

Becker & Adair, Mohty, & known nucleic acid sequences
Claims 33, 35, and 37-38  are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (Gene Therapy (2010) 17, 1244–1252) in view of Adair et al. ("191. Optimizing Engraftment of FANCA Gene-Modified Bone Marrow Cells in a Mouse Model of Fanconi’s Anemia," Molecular Therapy Volume 19, Supplement 1, May 2011) and Mothy et al. (“The role of plerixafor in optimizing peripheral blood stem cell mobilization for autologous stem cell transplantation.” Leukemia (2011) 25, 1–6; doi:10.1038/leu.2010.224) as applied to claim 23 and further in view of Pfeifer et al. (“Genomic sequencing and methylation analysis by ligation mediated  PCR.”  Science 246 (4931), 810-813 (1989) ACCESSION:M60581) and Lo Ten Foe et al. (“Expression cloning of a cDNA for the major Fanconi anaemia gene, FAA.” Nat. Genet. 14 (3), 320-323 (1996)) and Mulrooney-Cousins et al. (“Primary seronegative but molecularly evident hepadnaviral infection engages liver and induces hepatocarcinoma in the woodchuck model of hepatitis B”  PLoS Pathog. 10 (8), E1004332 (2014)).
As described in the previous rejection under 35 USC 103, Becker in view of Adair in view of Mothy suggest the method of claim 23 and the limitations of claim 30.  However, the description of the sources of the human FANCA coding sequence, the human PGK promoter sequence, and the WPRE RNA export signal sequence were academic laboratories and/or vectors (see Becker, page 1250).  Therefore, it is unclear whether these nucleic acid sequences meet the limitations of current claims 33, 35, and 37-38.
However, STIC sequence searches of SEQ ID NOs 7, 8 and 23 indicate that these are conventional nucleic acid sequences known to persons of ordinary skill in the art prior to the filing of the current application and claims.  Therefore, there is no novelty in claims which recited a SEQ ID NO that was previously known.
The following prior art references teach nucleic acids sequences that are 100% identical to each of the claimed sequences:
Human PGK promoter: Pfeifer et al. (“Genomic sequencing and methylation analysis by ligation mediated  PCR.”  Science 246 (4931), 810-813 (1989) ACCESSION:M60581);
Human FANCA coding sequence: Lo Ten Foe et al. (“Expression cloning of a cDNA for the major Fanconi anaemia gene, FAA.” Nat. Genet. 14 (3), 320-323 (1996));
Woodchuck hepatitis virus regulatory element: Mulrooney-Cousins et al. (“Primary seronegative but molecularly evident hepadnaviral infection engages liver and induces hepatocarcinoma in the woodchuck model of hepatitis B”  PLoS Pathog. 10 (8), E1004332 (2014)).
Based upon the U.S. Supreme Court ruling in KSR v. Teleflex, it is prima facie obvious to combine known elements by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Therefore, since the molecular biology required to substitute known nucleic acid sequences for the human FANCA coding sequence, the human PGK promoter sequence, and the WPRE RNA export signal sequence into the scheme provided by Becker (Fig. 6; page 1250) was commonly practiced prior to the filing of the current claim application, the examiner suggests this substitution would be successful.
Therefore the method as taught by Becker et al. and Adair et al. and Mohty et al. and further in view of known nucleic acids sequences would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633